DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 5, 7 – 14, 16 – 18 and 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 10 and 18, the prior art of record, specifically Tian et al (US 2020/0336341) teaches of a method comprising: obtaining first beamforming feedback (VAk, Paragraph 0083 and Paragraphs 0079 – 0081) from a station (STA, #504, Fig.5B) based on first sounding signals from a first set of antennas selected from multiple antennas (Paragraphs 0061, 0063 and 0066) of an access point (AP, #502, Fig.5A); obtaining second beamforming feedback (VAk, Paragraph 0083 and Paragraphs 0079 – 0081) from the station (STA, #504, Fig.5B) based on second sounding signals from a second set of antennas selected from the multiple antennas (Paragraphs 0061, 0063 and 0066) of the access point (AP, #502, Fig.5A); using the first beamforming feedback and the second beamforming feedback, deriving a beamforming steering matrix from the first Ak, RBk, Paragraphs 0070 – 0071).
            Song et al (US 2013/0022141) teaches of a method comprising: obtaining a beamforming feedback from a station; using the beamforming feedback (S301, Fig.3), determining correlational relationships (transmit spatial correlation matrix, Paragraphs 0027 – 0031 and S303, Fig.3 and Paragraphs 0044 – 0045) between pairs of multiple antennas of the access point (N antennas and equation Restimation of Paragrapgh 0030); and deriving a beamforming steering matrix from the correlational relationships (precoding matrix, Paragraph 0004).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “obtaining beamforming feedback, including the first and second beamforming feedback, until feedback is obtained for at least each potential pairing of antennas of the multiple antennas; deriving first portions of a correlational matrix corresponding to relationships between antennas in the first set of antennas; and deriving second portions of the correlational matrix corresponding to relationships between antennas in the second set of antennas”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633